DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a workpiece (in Figures 1-4 and 6, as well as in part of Figure 5) and a different element (possibly part of 3, possibly a frame element; see the bottom left of Figure 5, as illustrated below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
[AltContent: arrow]
    PNG
    media_image1.png
    480
    858
    media_image1.png
    Greyscale

[AltContent: textbox (Reference character 2 referencing something other than a workpiece)]



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both machining robots (that “are rotatable about vertical axes and include two pivot arms that are pivotably connected with each other and pivotably connected with a base that is rotatable about the vertical axes”, as described in paragraph 0027) in Figures 1-3, and a structure other than such a machining robot in Figures 4-6 (possibly a beam; see Figures 4-6), and it is particularly noted that paragraph 0033 of the specification explicitly teaches that in Figures 4-6, the production line 1 is identical to and functions in the same way as the production line of Figures 1-3, except that in Figures 4-6, the machining stations 9 include portal machine tools 18 instead of the machining robots 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12 (set forth in paragraph 0031).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
in the event that the claimed “suction gripper” is intended to be different than the claimed “suction table” as recited in claim 5 (“wherein the fixing arrangement includes a or a suction table”), it is noted that the suction gripper is not shown (noting that paragraph 0029 indicates that elements 15 are suction tables); and
the “water jet” tool set forth in claim 16.  
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Comment Regarding Claim Markings
It is noted that the markings in independent claim 10 as presented in the response filed 5/10/2021 do not accurately reflect the changes made to claim 10 (as compared to the immediately prior version of claim 10 presented 11/23/2020).  
In particular, the last four lines of claim 10 as filed 5/10/2021 were presented as follows:
operates and includes drive rollers that are driven individually so that the work pieces move independently from each other at different locations of the continuous roller conveyor.

	However, the markings should have been as follows in the last four lines of claim 10 filed 5/10/2021:
wherein the feed arrangement is configured as a continuous roller conveyor that operates drive rollers that are driven so that the work pieces move independently from each other at different locations of the continuous roller conveyor.

Comment on Claim Language
It is noted that each independent claims 10, 11, and 13 recite “a feed arrangement configured to feed the work pieces to and from machining stations at which the work pieces are machined on the feed arrangement”.  That being said, it is noted that no actual machining device (such as the disclosed machining robot 10, or the disclosed machine tool 18) is recited in any of the independent claims.  Note that as presently recited, a “machining station” is simply a “station” or location at which machining, in some fashion, is capable of occurring.  (It is noted that dependent claim 8 does further recite that “the plurality of machining stations includes one machining robot or a portal machine tool”, thus requiring that the plurality of machining stations or locations, collectively, include one machining robot or a portal machine tool, but that there is no such requirement for any of the independent claims.)  It is additionally noted that the present claims are apparatus claims directed to the autonomous production line, such that in order to meet the functional recitation “machining stations at which the work pieces are machined on the feed arrangement”, all that is necessary is for the “station” or location of the prior art reference to be merely capable of having work pieces be machined, in some fashion, whether by hand or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, last two lines, it is unclear as set forth in the claim what is being set forth as being or occurring “at different locations of the continuous roller conveyor”, i.e., the independent movement of the work pieces, the (locations of) the work pieces themselves, the drive rollers, etc.
In claim 4, lines 2-3, it is unclear as set forth in the claim whether “each machining station” intends to reference the previously-recited “machining stations”, or whether such intends to set forth additional machining station(s).  It is additionally unclear as set forth in the limitation “wherein the feed arrangement includes a fixing arrangement for each machining station” how many fixing arrangements are intended to be required, i.e., one fixing arrangement total that is collectively “for” each/all of the machining stations, or a respective fixing arrangement for each of the machining stations.  In the event that such is in keeping with Applicant’s intent, Applicant respective fixing arrangement for each of the machining stations”.  
Additionally in claim 4, given that it is unclear (as noted previously) as set forth in the claim how many fixing arrangements are intended to be required by the claim, it is noted that the limitation “the fixing arrangement” (in line 4) lacks sufficient clear antecedent basis in the claim (i.e., in the event that more than one fixing arrangement was intended to be previously recited).  The same issue exists in claim 5, line 2.  
In claim 5, lines 2-3, in the limitation “a suction gripper or a suction table configured to fix the work pieces on the feed arrangement during machining”.  However, it is unclear as set forth in the claim whether “configured to fix the work pieces on the feed arrangement during machining” is intended to only go with “suction table”, or whether such is also intended to go with “suction gripper”.  
In claim 13, lines 5-6, the claim recites “a mechanical scanner or a laser scanner configured to determine a position of the work pieces on the feed arrangement”.  However, it is unclear as set forth in the claim whether “configured to determine a position of the work pieces on the feed arrangement” is intended to only go with “laser scanner”, or whether such is also intended to go with “mechanical scanner”.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 now sets forth “wherein a top side of the suction table or the suction gripper is arranged on top the roller conveyor”.  However, the specification as originally filed does not provide support for such.  
Firstly, regarding the first recited claim 5 alternative “wherein a top side of the suction table…is arranged on top the roller conveyor”, it is noted that the specification as originally filed does not teach explicitly teach such, nor is such inherent, noting that as shown in Figure 1, it is unclear whether the suction table 15 is level with the top of the roller conveyor, for example, or whether the suction table 15 is (as now claimed) “on top the roller conveyor”.  Thus, the specification as originally filed does not provide support, either explicit or inherent, for the suction table being arranged “on top the roller conveyor” as now recited in claim 5.
Regarding the second recited claim 5 alternative “wherein a top side of the…suction gripper is arranged on top the roller conveyor”, it is noted that there is very little disclosure on the “suction gripper” alternative.  As set forth in paragraph 0012 of the specification as originally filed, the clamping device includes one or plural suction grippers including suction cups.  However, the specification as filed does not teach anything about the configuration, orientation, or location of such suction gripper/suction cups.  Thus, to recite that such suction gripper “is claim 5.  
Additionally, it is noted that new claim 16 depends from claim 9, which recites “wherein the plurality of the machining stations includes one magazine for tools”.  Claim 16 additionally recites “wherein the tools include a laser or a water jet”, thus further limiting claim 9 by setting forth a more specific intended use for the magazine, i.e., claim 16 is merely a shorthand way of reciting “wherein the plurality of machining stations includes one magazine for tools including a laser or a water jet”.  
Regarding the first (claim 16) alternative, i.e., re the magazine 13 being for tools including a laser, it is noted that the specification as originally filed teaches a laser scanner 17 “tool” that is “retrieved by the machining robots 10 from the magazines 13 as measurement tools…” (paragraph 0031).  Thus, the specification as originally filed does provide support for magazine 13 being “for” a laser tool in the form of a laser scanner 17.  
However, regarding the second (claim 16) alternative, i.e., re the magazine 13 being for tools including a “water jet”, it is noted that the only reference in the specification as originally filed to any sort of “water jet” was set forth in paragraph 0028, which stated that “[T]he work pieces 2 can also be for example laser cut or water jet cut”.  That said, it is noted that the specification as originally filed does not provide any teaching of how or where such laser cutting claim 16, the specification does not explicitly teach that the magazine 13 is “for” tools including a “water jet”, nor is such inherent.  Thus, the specification as originally filed does not provide support for the magazine being “for” tools including a “water jet” as now set forth in claim 16.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 4, 8, 12, and 14, any of which that were rejected under 35 USC 112 above are as best understood, are rejected under 35 USC 102(a)(1) as being anticipated by U.S. Pat. No. 2,058,498 to Perry, or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2,058,498 to Perry in view of CN 205150906 U (hereinafter, CN ‘906).

[AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: textbox (Q)][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    280
    616
    media_image2.png
    Greyscale

	The roller conveyor includes rollers 37 and/or 39 that function in a manually driven manner such that the workpieces 35 move independently from each other “at different locations” of the roller conveyor, simply by virtue of the operator applying motive force to various ones of the workpieces located at different/various locations along the conveyor.  See page 2, right column, lines 15-34, for example.  The conveyor is intermittently operable simply by the 
	The feed arrangement is configured to convey the workpieces (such as 35) to and from machining stations, such as any of 12-26, for example, and/or such as 1-11 and/or 27-35, for example.  See Figure 2, Figure 2, and page 1, right column, lines 15-55, as well as page 2, left column, lines 1-28, for example.  Alternatively, it is noted that given that Perry explicitly teaches that an operator can reach the workpieces 35 to provide motive force to move the workpieces 35 along the rollers 37 (39), it is noted that it is considered inherent that such an operator is able to reach the workpieces to perform a manual machining operation thereon, such as via a handheld machining device such as a handheld drill or the like, such that any location along the conveyor sections (such as a location between, for example, 21 and 22, or between 22 and 23, for example; see Figure 2) can be considered a “machining station”, as broadly claimed, in that it is a “station” or location at which machining is capable of occurring, at least manually via an operator applying a handheld machining device to the workpiece in a manner so as to perform machining thereon, thus meeting the present claim limitations in claims 10 and 11 regarding the “machining stations”.  It is noted that the machining stations, whether any two of 1-35, or such as the aforedescribed “stations” or locations between 21 and 22, and between 22 and 23, are “arranged along a path” (regarding claim 10) of the production line, as broadly claimed, such as the path labeled above in the annotated reproduction of Figure 2 as P1, or alternatively, such as the path a workpiece 35 follows as it is moved along the conveyor and conveyor rollers 37, 39 as discussed above, for example.  Additionally, it is noted that, for example, 19 and 26 are on claim 10), such as the right and left, respectively, sides re Figure 2, and/or 21 and 16, for example, are on “opposite sides” of the feed arrangement, such as the upper and lower sides with respect to Figure 2, for example.  Such are but a few examples of interpretations of the reference applicable to the present claim language.
	Regarding claims 10 and 12, the feed arrangement is configured to (independently) convey the workpieces (such as 35) from any of the machining stations to any other of the machining stations, simply by having an operator apply motive force to the workpiece(s) in a manner so as to move the workpiece(s) along the conveyor/feed arrangement from any of the machining stations to any other of the machining stations (Figures 1-2; page 1, right column, lines 15-34, for example).  Alternatively, it is noted that given the annular configuration of the conveyor path shown in Figure 2, a given workpiece can be moved from a given station to any other station at least by virtue of the workpiece being able to be moved along the conveyor in a “circle”, e.g., to go from station 19, clockwise through stations 18, 17, 16, 15, 14, 13, 12, to 40, and then through stations 26, 25, 24, 23, 22, 21, and 20, or alternatively, to go counterclockwise along the reverse path.  See also at least page 1, left column, line 49 through page 1, right column, line 14; and/or page 2, right column, lines 17-24; and/or page 3, left column, lines 3-25; for example; and page 3, left column, lines 41-69, for example, which teach that the workpieces make multiple passes through the stations.  
	Regarding claims 11 and 14, the production line also includes a “placement station” (such as either 41 or 38) which is capable of placing (via manual motive force being applied to the workpieces via the operator as described previously) the workpieces 35 on the aforedescribed “feed arrangement” (at the upper 36 or the lower 36), and an “unloading station” (such as the other of 38 or 41) which is capable of retrieving (via manual motive force being applied to the 
	In the alternative, in the event that the rollers 37, 39 are not considered “drive rollers” re claim 10, or (re claims 10, and 11) are not considered to be “driven” or “drivable” via the manual motive force being applied to the workpieces as discussed in at least page 1, right column, lines 15-34, and/or (re claims 11 and 14) in the event that the manual movement of the workpieces from 41 or 38 back onto 36 (re at least page 1, left column, line 49 through page 1, right column, line 14, and/or page 2, right column, lines 17-24, and/or page 3, left column, lines 3-25, for example, and page 3, left column, lines 41-69, for example) is not considered to constitute the placement and unloading stations “placing” or “retrieving” the workpieces, then attention is directed to CN ‘906.
	It is noted that a machine translation of CN ‘906 is being cited on the PTO-892 (Notice of References Cited) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers or the like of the machine translation.
	CN ‘906 teaches a roller conveyor arrangement in which a plurality of side-by-side conveying rollers 20 are each provided with a respective driving motor 30 (see Figures 1-2 and at least paragraphs 0009, 0020-0021, and the machine translation of claims 1-2, for example).  CN ‘906 explicitly teaches that each conveying roller is driven by an independent drive motor so as to be individually controlled (see paragraphs 0014 and 0021, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the conveyor rollers 37, 39 claims 11 and 14, note that resultantly, the above-described “placement station” (one of 41 or 38) and the above-described “unloading station” (the other of 38 or 41) would both be capable of performing the claimed function or intended use of “placing” the workpieces on the feed arrangement and “retrieving” the workpieces from the feed arrangement (i.e., by driving the drive motors of the rollers 39 resultant from Perry in view of CN ‘906).  
	Regarding claim 4, Perry teaches that the feed arrangement (at a rigid support thereof that is provided between two of the conveyor rollers) includes a fixing arrangement (insofar as the feed arrangement of the present invention includes 14/15 shown in present Figure 1, for example) for each of the operating/machining stations (12-26, 1-11, and 27-32; Figures 1-2); see page 1, right column, line 35 through page 2, left column, line 15, for example, which fixing arrangement is capable of fixing the workpiece on the rigid support of the feed arrangement during machining (see page 2, left column, lines 10-15, as well as Figures 1-2 and 4-5, and while it is noted that page 2, left column, lines 10-15 teaches that the workpiece is secured rigidly at each of the operating stations, such that there must inherently be some sort of fixing arrangement at each of the indicated stations in order for the workpiece to be “secured rigidly” as disclosed, it is also noted that Figures 4 and 5 show examples of a fixing arrangements, such as via clamping screw 45 re Figure 4, or such as via clamps 46 in Figure 5; see also page 2, left column, lines 10-28, for example).  
claim 8, it is noted that Perry teaches that the tool head 52 embodies an automatic cycle control mechanism that executes an automatic machining cycle (page 2, left column, lines 41-67, for example).  Thus, as broadly claimed, Perry teaches a “machining robot”, in that 52 is a machining mechanism that is guided by automatic controls, i.e., a “machining robot”.  
Claim Rejections - 35 USC § 103
Claim 5, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2,058,498 to Perry, or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2,058,498 to Perry in view of CN 205150906 U (hereinafter, CN ‘906).
Perry, or alternatively, Perry in view of CN ‘906, teaches all aspects of the presently-claimed invention as were discussed in the above rejections based thereon. 
	However, regarding claim 5, while Perry teaches that the (rigid support(s) of the overall) feed arrangement is configured to have the workpiece secured rigidly thereto at each of the operating stations as discussed above re claim 4, and furthermore, while Perry provides examples of clamping screws 45, 46, as discussed above re claim 4, and it is noted that the clamps 45, 46 are “on top” (see Figures 4 and 5, for example) the overall roller conveyor, as such is best understood in view of the above rejection(s) based on 35 USC 112, Perry (nor Perry in view of CN ‘906) does not teach (though does not preclude) the use of a fixing arrangement including a suction gripper or a suction table.  
	However, Examiner takes Official Notice that, for example, clamps having suction grippers to firmly grip the workpiece are well-known and widely used.
claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a clamp having a suction gripper, as is well-known, for the clamps 45 or 46 taught by Perry, as such amounts to the simple substitution of one known element (clamp with suction gripper) for another (clamp taught by Perry) to obtain the predictable result of the workpiece of Perry being clamped for machining, i.e., the clamping and secure fixation of the workpiece is unchanged in the modification.  Note that such a substitution of a clamp with a suction gripper for the clamps 45 or 46 taught by Perry results in the suction gripper being “arranged on top the roller conveyor”, as such is best understood, given the location of 45, 46 of Perry.  
Claims 9 and 16, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over either of:
(A) U.S. Pat. No. 2,058,498 to Perry as applied to at least claim 10 above, and further in view of JP 11-114741 (hereinafter, JP ‘741), or
(B) U.S. Pat. No. 2,058,498 to Perry in view of CN 205150906 U (hereinafter, CN ‘906) as applied to at least claim 10 above, and further in view of JP 11-114741 (hereinafter, JP ‘741).
Perry, or alternatively, Perry in view of CN ‘906, teaches all aspects of the presently-claimed invention as were discussed in the above rejections based thereon. 
Additionally, it is noted that the operating stations 1-32 of Perry include a variety of machining centers that include one or more rotary tool spindles.  See, for example, page 1, left column, lines 37-59; page 1, right column, lines 1-14; page 2, left column, lines 29-40; page 2, left column, lines 40-67; page 2, left column, line 67 through page 2, right column, line 34, for example.  
claim 9¸ not that the plurality of machining stations includes one magazine for tools including either a laser or a water jet, as set forth in claim 16.  
However, attention is directed to JP ‘741.
	It is noted that a machine translation of JP ‘741 is being cited on the PTO-892 (Notice of References Cited) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers or the like of the machine translation.
JP ‘741 teaches a composite machining center 10 that includes a spindle head 14 having a tool spindle 15 arranged thereon (Figures 1-2, paragraphs 0012, 0014-0016).  The machining center 10 also includes a tool magazine 18 having “a structure for accommodating a large number of tools in an indexable manner” (paragraph 0018, Figure 1), which tool magazine 18 is disclosed as accommodating “normal” tools such as “a milling tool, a drilling tool, and an end milling tool”, and also accommodating a laser machining tool 23.  See Figures 1-2 and paragraphs 0018-0023.  Tool change arm 17 is utilized to exchange tools between the tool magazine 18 and the tool spindle 15 (paragraphs 0015-0023, for example).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more of the machining stations of the plurality of machining stations 1-32 taught by Perry with the tool magazine (capable of storing a laser, for example), tool change arm, and tools (including “normal” rotary mechanical machining tools such as milling or drilling tools, as well as laser tool 23, for example) as taught by JP ‘741, for the purpose of expanding the functionality of the machining .  
Claim 13, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over either of: 
(1) U.S. Pat. No. 2,058,498 to Perry in view of U.S. Patent Application Publication No. 2015/0073584 to Goodale et al., or, in the alternative, 
(2) U.S. Pat. No. 2,058,498 to Perry in view of CN 205150906 U (hereinafter, CN ‘906) and U.S. Patent Application Publication No. 2015/0073584 to Goodale et al.
Perry teaches a production line for machining workpieces (such as, for example, workpieces 35; see Figures 1-5 and page 1, lines 1-5, 29-36, and 50-55, for example).  The production line includes a “feed arrangement” configured as a “continuous” (insofar as the presently-disclosed roller conveyor is “continuous”) roller conveyor” (including at least conveyor sections 36, 40, 36, all depicted in Figure 1; and/or the conveyor sections 36, Q, labeled in the annotated reproduction of Figure 2 below, and 36, and 40 all depicted in Figure 2, for example; note also that these conveyor sections 36 include rigid supports at various locations of the conveyor, i.e., at each of the operating stations 1-32; see Figures 4-5 and page 2, left column, lines 10-28, noting that these rigid supports are in line with the rollers akin to how 14, 15 are configured in the presently-disclosed invention; see particularly Figure 5).  
[AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: textbox (Q)][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    280
    616
    media_image2.png
    Greyscale

	The roller conveyor includes rollers 37 and/or 39 that function in a manually driven manner by virtue of the operator applying motive force to various ones of the workpieces located at different/various locations along the conveyor.  See page 2, right column, lines 15-34, for example.  The conveyor is intermittently operable simply by the operator intermittently applying motive force to the workpieces, for example.  It is noted that the rollers 37 and/or 39 are thus considered to be “able” to be individually driven as the operator applies the necessary force to move a workpiece along the rollers, i.e., as the leading edge of the workpiece engages each new roller, such roller will be “individually” (manually) driven.  
	The feed arrangement is configured to convey the workpieces (such as 35) to and from machining stations, such as any of 12-26, for example, and/or such as 1-11 and/or 27-35, for example.  See Figure 2, Figure 2, and page 1, right column, lines 15-55, as well as page 2, left column, lines 1-28, for example.  Alternatively, it is noted that given that Perry explicitly teaches that an operator can reach the workpieces 35 to provide motive force to move the workpieces 35 along the rollers 37 (39), it is noted that it is considered inherent that such an operator is able to reach the workpieces to perform a manual machining operation thereon, such as via a handheld claim 13 regarding the “machining stations”.  Such are but a few examples of interpretations of the reference applicable to the present claim language.
Additionally, it is noted that the operating stations 1-32 of Perry include a variety of machining centers that include one or more movable rotary tool spindles.  See, for example, page 1, left column, lines 37-59; page 1, right column, lines 1-14; page 2, left column, lines 29-40; page 2, left column, lines 40-67; page 2, left column, line 67 through page 2, right column, line 34, for example.  
	However, Perry does not teach either of a “mechanical scanner” or a “laser scanner configured to determine a position of the workpieces on the feed arrangement” as set forth in independent claim 13.  
	However, attention is directed to Goodale et al.  Goodale et al. teaches a vision system 50 having a tool holder interface 122 configured to interface with (in a manner such that the vision system is held by) a chuck or spindle 82 of a CNC machine such as 54.  See Figure 1, as well as at least paragraphs 0045, 0048, and 0050-0051, for example.  The vision system 50 can include an optical system 98, which can include a sensor 102 including a laser (paragraph 0050, for example; see also Figures 1-2).  The vision system 50 has a field of view 86 (Figures 1-2, paragraph 0048) that can be positioned by the CNC machine 54 such that the field of view can 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vision system (including the tool holder interface thereof) having a laser sensing arrangement, as well as the necessary control arrangements and other necessary appurtenances thereof, as taught by Goodale et al., to the production line taught by Perry such that the vision system taught by Goodale et al. is configured to be held by the tool spindles taught by Perry, for the purpose of further automating Perry’s machining devices, as well as enhancing the accuracy of the machining thereof, and thus, enhancing the quality and precision of the produced parts, and to do so via a vision system that is able to withstand the harsh environment associated with machining and manufacturing (see Goodale et al., paragraphs 0003-0005, 0008-0010, 0068, for example).  Resultantly, the combination of Perry and Goodale et al. includes a “laser scanner” that is capable of “scanning” (i.e., via movement of the spindle) a workpiece that is “on” the feed arrangement (at least on the rigid support thereof) to determine a position of the workpiece (see Goodale et al., paragraphs 0005, 0068, 0050, for example) that is “on” the feed arrangement of Perry.  
Furthermore, in the alternative, in the event that the rollers 37, 39 are not considered to be “drivable individually” via the manual motive force being applied to the workpieces as discussed in at least page 1, right column, lines 15-34, then attention is directed to CN ‘906.
	It is noted that a machine translation of CN ‘906 is being cited on the PTO-892 (Notice of References Cited) accompanying this Office Action.  Attention is directed to that machine 
	CN ‘906 teaches a roller conveyor arrangement in which a plurality of side-by-side conveying rollers 20 are each provided with a respective driving motor 30 (see Figures 1-2 and at least paragraphs 0009, 0020-0021, and the machine translation of claims 1-2, for example).  CN ‘906 explicitly teaches that each conveying roller is driven by an independent drive motor so as to be individually controlled (see paragraphs 0014 and 0021, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the conveyor rollers 37, 39 taught by Perry with their own, respective, individually and independently drivable drive motor, as taught by CN ‘906, for the purpose of further automating Perry’s production line, which, as taught by CN ‘906, can save time, improve work efficiency, and reduce labor costs (see CN ‘906, paragraph 0021, for example).  
Response to Arguments
Applicant’s arguments with respect to the prior art rejections set forth in the Office Action mailed 1/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner will address any of Applicant’s arguments to the extent to which they still pertain. 
In particular, it is noted that Applicant’s remarks (page 8 of the 5/10/21 reply) indicate that “[C]laims 4 and 8-12 and 14 depend from claim 10 and should be allowable for the same reasons that claim 10 is allowable and for the novel and unobvious features included therein”, and that “[C]laim 13 depends from claim 10 and should be allowable for the same reasons that claims 11 and 13 are independent claims, and do not depend from claim 10, nor do they otherwise include all of the limitations of claim 10.  It is also noted that claim 15 has been canceled.  
As a side note, it is noted that Applicant’s remarks filed May 10, 2021 indicate that “[A]pplicant would like to thank the examiner for the interview on May 10, 2021 in which language for claim 10 was discussed to define over the art of record”.  Merely for the sake of completeness, it is noted that no Interview Summary of such an interview between Applicant’s representative and the previous Examiner is present in the case file.  (That said, attention is directed to the above rejections of claim 10.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
November 18, 2021